SCHWARTZER & MCPHERSON LAW FIRM

Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 ~ Fax: (702) 892-0122

2850 South ]0nes Boulevard, Suite 1

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

CaS€ 18-12454-|eb DOC 305 Entered 10/29/18 15202:10

Lenard E. Schwartzer, Esq., NV Bar No. 399
Schwar'tzer & McPherson Law Firm

2850 South Jones Blvd., Suite l

Las Vegas NV 89146-5308

Telephone: (702) 228-7590

Facsimile: (702) 892-0]22
E-Mail:bkf`llings@s-mlaw.com

Attorneysfor Debtor and Debtor in Possession

Page 1 of 11

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

In re
DESERT LAND, LLC,

 

 

 

Debtor.
In re
DESERT OASIS APARTMENTS, LLC,

Debtor.
In re
DESERT OASIS INVESTMENTS, LLC,

Debtor.
In re
SKYVUE LAS VEGAS, LLC,

Debtor.

 

 

BK-S- 18-12454 LEB

Chapter l l

(Jointly Administered With
BK-S- 18-12456-LEB, BK-S-18-12457-LEB
and BK-S-18-12458-LEB)

NOTICE OF ENTRY OF ORDER
GRANTING STIPULATION TO CONTINUE
HEARING ON MOTION FOR ORDER: (1)
APPROVING ADEQUACY OF
DISCLOSURES IN PROPOSED
DISCLOSURE STATEMENT AND (2)
SETTING A CONFIRMATION HEARING,
RECORD DATE AND DEADLINES FOR
BALLOTING AND OPPOSITIONS TO
CONFIRMATION

NOTICE IS I-IEREBY GIVEN that an Order G)'anting Stipulation T 0 Continue Hearl`ng On

Motl`on For Order: ( 1 ) Approvl`ng Adequacy OfDl`sclosures In Proposed Dz'sclosure Statement And (2)

Settl`ngA Conjirmation Hearing, Record Date And Deaa’lines For Ballotl`ng And Oppositl'ons T0

Conjirmation [ECF N0. 302] Was entered on October 29, 2018, a copy of which is attached hereto.

Dated this 29th day of October, 2018.

/s/ Lenard E. Schwartzer

Lenard E. Schwartzer, Esq.

Schwartzer & McPherson Law Firm

2850 S. Jones, Blvd., Suite l

Las Vegas, NV 89146

Attorneysfor Debtor and Debtor in Possession

Page l of 8

 

Las Vegas, chada 89146-5308

2850 South jones Boulevard, Suite 1
Te|: (702) 228-7590 ~ Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12454-|eb Doc 305 Entered 10/29/18 15:02:10 Page 2 of 11

CERTIFICATE OF SERVICE
l. I caused to be served the following document(s):
a. Notice Of Entry Of Order Granting Stipulation To Continue Hearing On Motion F or
Order: (l) Approving Adequacy Of Disclosures In Proposed Disclosure Statement And
(2) Setting A Confirmation Hearing, Record Date And Deadlines For Balloting And
Oppositions To Confirmation.
2. I served the above-named document(s) by the following means to the persons as listed below:
l a. By ECF System (On 10/29/2018):
ANTI-IONY W. AUSTIN on behalf of Creditor THE NORTHERN TRUST COMPANY
aaustin(a`)fclaw.com, gkbacon@fclaw.com
JAMIE P. DREHER on behalf of Petitioning Creditor BRADLEY J. BUSBIN, AS TRUSTEE OF
THE GONZALES CHARITABLE REMAINDER UNITRUST ONE
idreher@downevbrand.com. mfrazier@downevbrand.com
MICHAEL N FEDER on behalf of Creditor BARON H. WINDHAM JR., IRA
mfeder@dickinson-wright.com, LV LitDocket@dicl<insonwri,qht.com;lstewart@dickinson-
Wri,<zht.com;merwin@dickinson-wriEht.com
MICHAEL N FEDER on behalf of Creditor DONDERO SURVIVORS TRUST
mfeder@dickinson-wri,<zht.com. LV LitDocket@dickinsonwri,qht.com;lstewart@dickinson-
wright.com:merwin@dickinson-wri£ht.com
MICHAEL N FEDER on behalf of Creditor GREGG S. LAWRENCE SUBTRUST OF CLIFFORD
LAWRENCE AND CAROLYN LAWRENCE REVOCABLE FAMILY TRUST DTD 9/30/96
mfeder@,dickinson-wright.com, LV LitDocket@dickinsonwri,qht.com;lstewart@dickinson-
writh.com;merwin@dickinson-wright.com
MICHAEL N FEDER on behalf of Creditor JAMES C. CHACHAS TRUST
mfeder@dickinson-wri,qht.com, LV LitDocl<et@dickinsonwri,<zht.com;lstewart@dickinson-
wright.com;merwin@dickinson-wright.com
MICHAEL N FEDER on behalf of Creditor JONANNA POLLARD LIVING TRUST

mfeder@dickinson-wright.com. LV LitDocket@dickinsonwri;zht.com:lstewart@dickinson-

Page 2 of 8

 

Las Vegas, Nevada 89146-5308

2850 South ]0nes Boulcvard, Suite 1
Tei: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12454-|eb Doc 305 Entered 10/29/18 15:02:10 Page 3 of 11

wrightch;merwin@dickinson-wright.com

MICHAEL N FEDER on behalf of Creditor LEWIS ROY SHER LIVING TRUST
mfeder@dickinson-wriaht.com. LV LitDocket@dickinsonwriEht.com:lstewart@dickinson-
wright.com;merwin@dickinson-wri,qht.com

MICHAEL N FEDER on behalf of Creditor PATRICK AND CLARA CARMEN DERMODY
FAMILY TRUST

mfeder@dickinson-wri,qht.com, LV LitDocket@dickinsonwright.com;lstewart@dickinson-
wright.com;merwin@dickinson-Wri,¢zht.com

MICHAEL N FEDER on behalf of Creditor SHER DEVELOPMENT, LLC
mfeder@dickinson-wright.com, LV LitDocket@dickinsonwright.com;lstewart@dickinson-
wright.com;merwin@dickinson-wri,¢zht.com

MICHAEL N FEDER on behalf of Creditor TERRY L. BELL IRREVOCABLE TRUST
mfeder@dickinson-wri;zht.com. LV LitDocket@dickinsonwright.com;lstewart@dickinson-
wright.com;merwin@dickinson-wright.com

MICHAEL N FEDER on behalf of Creditor THE FRANK ARMINIO AND MARY ARMINIO
REVOCABLE LIVING TRUST

mfeder@dickinson-Wri,qht.com. LV LitDocket@dickinsonwright.com;lstewart@dickinson-
wright.com;merwin@dickinson-wriaht.com

MICHAEL N FEDER on behalf of Creditor THE JOE P. SCHWAN FAMILY TRUST
mfeder@dickinson-wri,qht.com, LV LitDocket@dickinsonwright.com;lstewart@dickinson-
wright.com:merwin@dickinson-wri,qht.com

MlCHAEL N FEDER on behalf of Creditor THE JOSEPH D. EYSTAD AND MARY ANN
ARMINIO REVOCABLE TRUST DATED 09/03/03

mfeder@dickinson-Wright.com. LV LitDocket@dickinsonwright.com;lstewart@dickinson-
wright.com:merwin@dickinson~wright.com

MICHAEL N FEDER on behalf of Creditor THE NEWBY 1984 TRUST
mfeder@dickinson-wri,qht.com. LV LitDocket@dickinsonwright.com;lstewart@dickinson-

wright.com;merwin@dickinson-wri£ht.com

Page 3 of 8

 

Las Vegas, chada 89146-5308

2850 South ]ones Boulevard, Suite 1
Tel: (702) 228-7590 ' Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

OO\IO'\

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12454-|eb Doc 305 Entered 10/29/18 15:02:10 Page 4 of 11

MICHAEL N FEDER on behalf of Creditor THE PAUL L. GARCELL AND PAMELA HERTZ
REVOCABLE FAMILY TRUST

mfeder@dickinson-wright.com, LV LitDocket@dickinsonwri,qht.com:lstewart@dickinson~
wriHht.com;merwin@dickinson-wrizzht.com

MICHAEL N FEDER on behalf of Creditor VERONICA C. WOLF TRUST
mfeder@dickinson-wright.com. LV LitDocket@dickinsonwright.com;lstewart@dickinson-
wright.com:merwin@dickinson-Wri,¢zht.com

MICHAEL N FEDER on behalf of Creditor VIVIAN A. WEBER LIVING TRUST
mfeder@dickinson-wright.com. LV LitDocket@dickinsonwri,qht.com;lstewart@dickinson-
wright.com:merwin@dickinson-wright.com

MICHAEL N FEDER on behalf of Creditor WALTER BROELAND AND CAROL BROELAND
REVOCABLE TRUST

mfeder@dickinson-wri,qht.com. LV LitDocket@dickinsonwri,qht.com;lstewart@dickinson-
wright.com;merwin@dickinson-wri,qht.com

MICHAEL N FEDER on behalf of Creditor YARG, LLC

mfeder@dickinson-wright.com. LV LitDocket@dickinsonwright.com;lstewart@dickinson-
wright.com;rnerwin@dickinson~wri£ht.com

MICHAEL N FEDER on behalf of Creditor ANDREA DEANEAN GLENN
mfeder@dickinson-Wright.com, LV LitDocket@dickinsonwri,qht.com;lstewart@dickinson-
wright.com;merwin@dickinson-Wri£ht.com

MICHAEL N FEDER on behalf of Creditor ANGELO JOI-IN ARMINIO
mfeder@dickinson-wright.com. LV LitDocket@dickinsonwright.com;lstewart@dickinson-
wright.com:merwin@dickinson-wrizht.com

MICHAEL N FEDER on behalf of Creditor BESSIE CHACHAS
mfeder@dickinson-wright.com. LV LitDocket@dickinsonwright.com;|stewart@dickinson-
wright.com;merwin@dickinson-wri,qht.com

MICHAEL N FEDER on behalf of Creditor CATHERINE WAGNER

mfeder@dickinson-wright.com. LV LitDocket@dickinsonwri,qht.com;lstewart@dickinson-

Page 4 of8

 

SCHWARTZER & MCPHERSON LAW FIRM

Las Vegas, Nevada 89146-5308

2850 South ]ones Boulevard, Suite 1
Tel: (702) 228-7590 ' Fax: (702) 892-0122

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12454-|eb Doc 305 Entered 10/29/18 15:02:10 Page 5 of 11

wright.com:merwin@dickinson-wri,qht.com

MICHAEL N FEDER on behalf of Creditor GEORGE CHACHAS
mfeder@dickinson-wri,qht.com. LV LitDocket@dickinsonwright.com;lstewart@dickinson-
wright.com;merwin@dickinson-Wri,qht.com

MICHAEL N FEDER on behalf of Creditor HELEN L. PEABODY
mfeder@dickinson-wright.com. LV LitDocket@dickinsonwri,th.com:lstewart@dickinson-
wright.com;rnerwin@dickinson-wri,€ht.com

MICHAEL N FEDER on behalf of Creditor JAMES P. PEABODY
mfeder@dickinson-wri,qht.com. LV LitDocket@dickinsonwright.com;lstewart@dickinson-
writh.com;merwin@dickinson-wright.com

MICHAEL N FEDER on behalf of Creditor JANINE MARSHALL
mfeder@dickinson-wri,qht.com, LV LitDocket@dickinsonwri,qht.com;lstewart@dickinson-
wright.com:merwin@dickinson-wright.com

MICHAEL N FEDER on behalf of Creditor LINDA JEAN LUND
mfeder@dickinson~wright.com, LV LitDocket@dickinsonwri,qht.com;lstewart@dickinson-
wright.com:merwin@dickinson-wright.com

MICHAEL N FEDER on behalf of Creditor MACK CLAYTON
mfeder@dickinson-wri,qht.com. LV LitDocket@dickinsonwright.com;lstewart@dickinson-
writh.com;merwin@dicl<inson-Wright:com

MICHAEL N FEDER on behalf of Creditor MARK E. JONAH
mfeder@dickinson-wright.com. LV LitDocket@dickinsonwright.com;lstewart@dickinson-
wright.com;merwin@dickinson-wright.com

MICHAEL N FEDER on behalf of Creditor TERRY WAGNER
mfeder@dickinson-wright.com, LV LitDocket@dickinsonwri;zht.com;lstewart@dickinson-
Wright.com;merwin@dickinson-Wright.com

MICHAEL N FEDER on behalf of Creditor TRACY L. CLAYTON
mfeder@dickinson-wri,qht.com, LV LitDocket@dickinsonwri,qht.com;lstewart@dickinson-

wright.com;merwin@dickinson-wri£ht.com

Page 5 of 8

 

Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tel: (702) 228-7590 ' Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12454-|eb Doc 305 Entered 10/29/18 15:02:10 Page 6 of 11

MICHAEL N FEDER on behalf of Creditor WILLIAM MARSl-IALL
mfeder@dickinson-wright.com, LV LitDocl<et@dickinsonwright.com;lstewart@dickinson~
wright.com:merwin@dickinson-wri,<zht.com

EDMUND GEE on behalf of U.S. Trustee U.S. TRUSTEE - LV - 11, 11

edmund.gee@usdoj.gov

JUSTIN J. HENDERSON on behalf of Creditor JUNIPER LOAN SERVICING CORPORATION
ihenderson@lrrlaw.com. cscruz,qs@lrrlaw.com

BRIGID M. HIGGINS on behalf of Creditor SHOTGUN CREEK FAMILY INVESTMENTS, LLC
bhig£ins@blacklobello.law. dmeeter@blacklobello.law

BRIGID M. HIGGINS on behalf of Creditor SHOTGUN CREEK INVESTMENTS NEVADA, LLC
bhi£;zins@blacklobello.law. dmeeter@blacklobello.law

BRIGID M. HIGGINS on behalf of Creditor SHOTGUN CREEK INVESTMENTS, LLC
bhi,q,qins@blacklobello.law. dmeeter@blacklobello.law

BRIGID M. HIGGINS on behalf of Creditor SHOTGUN CREEK LAS VEGAS, LLC
bhiggins@blacklobello.law. dmeeter@blacklobe|lo.law

RICHARD F. HOLLEY on behalf of Creditor ARTHUR J. AND MARGARET L. GILBERT
FAMILY TRUST

rhollev@nevadaflrm.com.
apestonit@nevadaflrm.com;oswibies@nevadafirm.com;agandara@nevadafirm.com;mlan,<zsner@neva
daflrm.com

DILLON E. JACKSON on behalf of Creditor JUNlPER LOAN SERVICING CORPORATION
Dillon.iackson@foster.com. Sandra.lonon@foster.com,litdocket@foster.com

ERIC R OLSEN on behalf of Interested Party WASH MULTIFAMILY LAUNDRY SYSTEMS, LLC
eolsen .le al

LENARD E. SCHWARTZER on behalf of Creditor DESERT OASIS APARTMENTS, LLC

bkfllings@s-mlaw.com
LENARD E. SCHWARTZER on behalf of Debtor DESERT LAND, LLC

bkfilings@s-mlaw.com

Page 6 of 8

 

Las Vegas, Nevada 89146-5308

2850 South ]0ncs Boulevard, Suite 1
Te|: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

\IO\

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12454-|eb Doc 305 Entered 10/29/18 15:02:10 Page 7 of 11

LENARD E. SCHWARTZER on behalf of Debtor DESERT OASIS APARTMENTS, LLC

bkfilings@s-mlaw.com
LENARD E. SCHWARTZER on behalf of Debtor DESERT OASlS INVESTMENTS, LLC

bkfllings@s-mlaw.com
LENARD E. SCHWARTZER on behalf of Debtor SKYVUE LAS VEGAS, LLC

bkfilings@s-mlaw.com
LENARD E. SCHWARTZER on behalf of Jnt Admin Debtor DESERT OASIS APARTMENTS, LLC

bkfllings@s-mlaw.com

LENARD E. SCHWARTZER on behalf of Jnt Admin Debtor DESERT OASIS INVESTMENTS,
LLC

bkfi|in s s-mlaw.com

LENARD E. SCHWARTZER on behalf of Jnt Admin Debtor SKYVUE LAS VEGAS, LLC
bkfllin s s-mlaw.com

U.S. TRUSTEE - LV - 7

USTPRegionl 7.LV.ECF@usdoi.gov

MARK M. WEISENMILLER on behalf of Interested Party WASH MULTIFAMILY LAUNDRY
SYSTEMS, LLC

mweisenmiller@gtg.legal. bknotices@fztg.legal

MARK WRAY on behalf of Petitioning Creditor BRADLEY J. BUSBIN, AS TRUSTEE OF THE
GONZALES CHARITABLE REMAYNDER UNITRUST ONE

mwrav@markwravlaw.com. tmoore@markwravlaw.com

|:l b. By United States mail, postage fully prepaid:

|:l c. By Personal Service
13 l personally delivered the document(s) to the persons at these addresses:
|] For a party represented by an attorney, delivery was made by handing the document(s)

to the attorney or by leaving the document(s) at the attorney’s office with a clerk or other person in

charge, or if no one is in charge by leaving the document(s) in a conspicuous place in the office.

Page 7 0f8

 

SCHWARTZER & MCPHERSON LAW FIRM

Las chas, Nevada 89146-5308

2850 South jones Boulcvard, Suite 1
Te|: (702) 228-7590 ~ Fax: (702) 892-0122

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12454-|eb Doc 305 Entered 10/29/18 15:02:10 Page 8 of 11

l:] For a party, delivery was made by handing the document(s) to the party or by leaving
the document(s) at the person’s dwelling house or usual place of abode with someone of suitable age
and discretion residing there.
ij d. By direct email gas opposed to through the ECF System)

Based upon the written agreement to accept service by email or a court order, I caused
the document(s) to be sent to the persons at the email addresses listed below. l did not receive, within
a reasonable time after the transmission, any electronic message or other indication that the
transmission was unsuccessful.

l:l e. By fax transmission

Based upon the written agreement of the parties to accept service by fax transmission
or a court order, I faxed the document(s) to the persons at the fax numbers listed below. No error was
reported by the fax machine that I used. A copy of the record of the fax transmission is attached.

[1 f. By messenger

I served the document(s) by placing them in an envelope or package addressed to the
persons at the addresses listed below and providing them to a messenger for service.
I declare under penalty of perjury that the foregoing is true and correct.
Signed on: October 29, 2018

'l`avlor N Jorgcnsen /fs'/ Tav/or 7\"./0)'96)715€77
(Name of Declarant) (Signature of Declarant)

Page 8 of 8

 

1

Case 18-12454-|eb Doc 305 Entered 10/29/18 15:02:10 Page 9 of 11
Case 18-12454-|eb Doc 302 Entered 10/29/18 11:32:20 Page 1 of 3

 

 

2

3 Honorable Laurel E. Babero
United States Bankruptcy Judge

infred on Docket

,JO ober 29,2018

 

\DOC\!O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Lenard E. Schwartzer, Esq., NV Bar No. 399
Schwartzer & McPherson Law F irm

2850 South Jones Blvd., Suite l

Las Vegas NV 89146-5308

Telephone: (702) 228-7590

Facsimile: (702) 892-0122

E-Mail: bkfllings@s-mlaw.com

Attorneysfor Debtors and Debtors In Possession

UNITED STATES BANKRUPTCY COURT

 

DISTRICT oF NEVAI)A
In re BK-s- 18-12454 LEB
DESERT LAND, LLC, Chapter l l
D b (Jointly Administered with BK-S- 18-12456-LEB,
6 t°r~ BK-s-18-12457-LEB and BK-s-18-12458-LE13)
1“ re 0RDER GRANTING sTIPULATIoN To

ORDER: (1) APPROVING ADEQUACY OF
Debtor. DISCLOSURES IN PROPOSED

 

DISCLOSURE sTATEMENT AND (2)

In re sETTING A coNFIRMATIoN HEARING,
RECoRD DATE AND DEADLINES FoR

DESERT GASIS INVESTMENTS, LLC’ BALLOTING AND 0PPoslTIoNs To

Debtor. CONFIRMATION

 

In re Old Hearing Date: November 13, 2018
Old Hearing Time: 9:30 a.m.

SKYVUE LAS VEGAS, LLC,
New Hearing Date: December 4, 2018

Debtor. NeW Hearing Time: 9:30 a.m.

 

 

///
///
///

Order re Stipulation To Continue Hearing Re Motion Approve DS V2 doc - l -

 

 

O\OOO\]O'\

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12454-|eb Doc 305 Entered 10/29/18 15:02:10 Page 10 of 11

Case 18-12454-|eb Doc 302 Entered 10/29/18 11:32:20 Page 2 of 3

The Stipulation To Continue Hearing On Motion For Order: (l) Approving Adequacy Of
Disclosures In Proposed Disclosure Statement, And (2) Setting a Conflrmation Hearing, Record
Date and Deadlines For Balloting And Opposition to Confirmation (“Stipulation”) having been
fleld; the Court having reviewed the Stipulation, and for good cause shown, it is hereby

ORDERED that the Stipulation is approved; and it is further

ORDERED that the hearing on the Motion F or Order: (l) Approving Adequacy Of
Disclosures In Proposed Disclosure Statement, And (2) Setting a Conflrmation Hearing, Record
Date and Deadlines For Balloting And Opposition to Conflrmation (the “Motion to Approve
Disclosure Statement”) [ECF No. 265] shall be continued to December 4, 2018 at 9:30 a.m.; and
it is further

ORDERED that any opposition to the Motion To Approve Disclosure Statement shall be
filed no later than November 20, 2018; and it is further

ORDERED that any reply brief to the oppositions to the Motion To Approve Disclosure

Statement shall be flled no later than November 27, 2018.

 

 

Submitted by: Approved by:

/s/ Lenard E. Schwartzer /s/ Cathv L. Reece

Lenard E. Schwartzer, Esq. Cathy L. Reece, Esq.

Schwartzer & McPherson Law F irm Fennemore Craig, P.C.

2850 South Jones Boulevard, Suite 1 2394 E. Camelbacl< Road, Suite 600

Las Vegas, Nevada 89146 Phoenix, Arizona 85016-3429

Attorneys for Desert Entities Attorneysfor T he Northern Trusl Company

Approved by: Approved by:

/s/ Michael N. Fea’er /s/Justin J. Henderson

Michael N. Feder, Esq. Justin J. Henderson, Esq.

Dickinson Wright PLLC Lewis Roca Rothgerber Christie LLP

8363 West Sunset Road, Suite 200 3993 Howard Hughes Parkway, Suite 600

Las Vegas, Nevada 89112-2210 Las Vegas, Nevada 89169

Attorneys for Several Parties1 Attorneysfor Jum`per Loan Servicl`ng
Corporation

 

lDickinson Wright represents several parties as set forth in the underlying Stipulation.

Order re Stipulation To Continue Hearing Re Motion Approve DS V2.doc - 2 -

 

OO\IO\

\D

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 18-12454-|eb Doc 305 Entered 10/29/18 15:02:10 Page 11 of 11

Case 18-12454-|eb Doc 302 Entered 10/29/18 11:32:20 Page 3 of 3

 

Vegas, LLC, Shotgun Creek Investments
Nevada, LLC, and Shotgun C)'eek
Investments, LLC

 

 

Approved by: Approved by:

/s/ Brigid M. Higgins /s/ Mark Wrav

Brigid M. Higgins, Esq. Mark Wray, Esq.

Black & LoBello Law Offlces of Mark Wray
10777 W. Twain Avenue, Third Floor 608 Lander Street

Las Vegas, Nevada 89135 Reno, NV 89509
Attorneysfor Creditors Shotgun Creek Las and

Jamie P. Dreher, Esq.

Michael W. Reining, Esq.

Downey Brand LLP

5421 Kietzke Lane, Suite 100

Reno, Nevada 8951 1

Attorneys for BradleyJ. Busbl`n, As Trustee Of
The Gonzales Charitable Remainder Unitrust
One

###

Order re Stipulation To Continue Hearing Re Motion Approve DS V2.doc - 3 -

 

